Citation Nr: 1142729	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  99-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board notes that the Veteran's acquired psychiatric disorder has been described differently over time.  As an initial matter, the Board considers the Veteran's claim for service connection for schizophrenia as broadly encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As support for his claim, the Veteran testified at the RO before a decision review officer in March 1999 (DRO hearing), the transcript has been associated with the record.

This case previously reached the Board in March 2004.  At that time, the Board determined that new and material evidence had been received and granted the Veteran's request to reopen his claim for service connection for schizophrenia.  His claim was then remanded for further development.  The case was returned to the Board in July 2009, at which time the Board denied the Veteran's claim for entitlement to service connection for schizophrenia.  The Veteran subsequently appealed this decision to the Court.  In September 2010, the Secretary of Veterans Affairs and the Veteran, through his representative, filed a Joint Motion for Remand (Joint Motion) to vacate the Board's July 2009 decision, and requested a remand to the Board for further action.  The Joint Motion was accepted by the Court in September 2010, which ordered that the Board's July 2009 decision be vacated and remanded to the Board with further consideration consistent with the Joint Motion.

In April 2011, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The report, dated in June 2011, has been associated with the claims folder for consideration.  The same month, as required by statute and regulation, the Board provided the Veteran and his representative copies of this report and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  The Veteran responded with additional evidence and argument in September 2011.  This additional evidence was submitted without a waiver of initial agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  However, the Veteran's appeal is being granted at this time; therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's claim for service connection for schizophrenia.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The Veteran has a current a diagnosis of schizophrenia.

2.  There is an approximate balance of competent favorable and unfavorable evidence to relate the Veteran's current schizophrenia to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, schizophrenia was incurred within a presumptive period after active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 et seq.; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, regarding the Veteran's claim for service connection for schizophrenia the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regards to this claim, such error was harmless and will not be discussed further.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic such as psychoses (including schizophrenia), and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Schizophrenia

The Veteran has claimed that he began to manifest symptoms of an acquired psychiatric disorder subsequently identified as schizophrenia during or shortly after his military service.  See the Veteran's February 1969 claim (indicated as symptoms of stomach problems as manifestations of service-incurred nervous trouble), the Veteran's February and October 1970, November 1975, and May 2004 statements, the June 1976 substantive appeal (VA Form 9), and the DRO hearing transcript pges. 2-6.  The Veteran has also submitted statements from his family that he began exhibiting symptoms of an acquired psychiatric disorder within a year of his military service.  See the Veteran's grandmother's June 1971 statement, and the Veteran's spouse's June 1971 and September 2011 statements, and the DRO hearing transcript pges. 7-11.

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the Veteran has been diagnosed multiple times with schizophrenia.  See the VA medical examinations dated in May and July 1969, May 1972, December 1982, and August 2004; see also the private treatment records dated in February and December 1998 from N. Nives, MD, and the private treatment record dated in June 1999 by R. Coira, MD.  Therefore, the Board concludes that the Veteran currently has schizophrenia that may be considered for service connection.  

A disorder may be service connected if the evidence of record reveals that the Veteran currently experiences a chronic disorder that was present in service, or when he shows continuity of symptomatology of a disorder from the time of service to the present.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration that the Veteran currently experiences a chronic disorder which was found during service or continuity of symptomatology of such a disorder from service is an alternative method of demonstrating the second and third elements of service connection discussed above.  Savage, 10 Vet. App. at 495-496.  Schizophrenia is considered a psychosis, and therefore is a chronic disorder for VA purposes, and if shown within one year of the Veteran's military service, service connection will be granted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this regard, there is no medical record of a diagnosis of or treatment for schizophrenia during or within one year of the Veteran's military service.  The earliest contemporaneous evidence of a direct diagnosis of schizophrenia is the VA medical examination dated in May 1969, which indicated that the Veteran was experiencing a chronic undifferentiated schizophrenic reaction.  A subsequent VA psychiatric examination from July 1969 diagnosed the Veteran with chronic schizophrenic reaction.  In other words, the Veteran's medical records show a diagnosis of schizophrenia about a year-and-a-half after his separation from active duty service, which is outside of the presumptive period.

However, the Veteran has also submitted statements that during his service he was treated for nervousness during his military service and also began to experience social problems, and has asserted that these were symptoms of the onset of his current acquired psychiatric disorder.  See the Veteran's February 1969 claim (indicated as symptoms stomach problems as manifestations of nervous trouble), the Veteran's February and October 1970, November 1975, and May 2004 statements, the June 1976 substantive appeal, and the DRO hearing transcript pges. 2-6.  To some extent the Veteran's statements do show evidence of symptoms which may be related to his current acquired psychiatric disorder.  Further, while there are no explicit records of such treatment, the Veteran was hospitalized and treated for several months for tuberculosis during his service (although the Veteran alleges that the length of his stay was due to his psychiatric issues, see the hearing transcript pges. 2-3, 6-7).  During this time, there is evidence that the Veteran was prescribed Librium during the period from April to September 1966.  It has been indicated that Librium is an anti-anxiety medication used for anxiety and panic disorders.  See the Joint Motion pg. 2; see also the private treatment record dated in January 2011 provided by C. Riebeling, PhD Psychologist; but see also the June 2011 VHA opinion (indicating that Librium may be prescribed for symptoms of schizophrenia, but also may be prescribed for other purposes).  Further, there is some evidence to support the Veteran's statements regarding his behavior during his active military service, including records of punishments for disciplinary infractions in March 1966 and October 1967 contained in the Veteran's service personnel records (SPRs).  

The Veteran's spouse has also provided statements that the Veteran's behavior had changed within several weeks of his return from military service.  She specifically alleged that he had been a happy person before service, but when he returned, he acted angry and nervous.  She also alleged that the Veteran exhibited odd behaviors after his return from service such as asking for objects that were "at his sight" and she reported that he had talked about hearing his dead mother's voice, and clipped his toenails to the point of self injury and also attempted to do the same to her.  She also reported that she had found the Veteran shaking their baby's crib, after which he cried himself to sleep.  See the Veteran's spouse's June 1971 and September 2011 statements, and the DRO hearing transcript pges. 7-11.  The Veteran's grandmother, who raised him after the death of his mother, also indicated that the Veteran had returned from service behaving uneasily and that he had become irritable.  See the Veteran's grandmother's June 1971 statement.  The Veteran and his spouse have also indicated that he began to obtain treatment within one year of his military service, but that these records were lost.  See the DRO hearing transcript pges. 4-5, 11.  As such, there is some lay evidence of symptoms during and shortly after his military service, which may be related to his subsequently diagnosed acquired psychiatric disorder.  

However, there is simply no evidence of treatment for or a diagnosis of schizophrenia within the Veteran's service treatment records (STRs), or of any contemporary diagnosis of schizophrenia within one year of service.  Furthermore, while the Veteran and his spouse and grandmother are competent to describe behaviors that they have witnessed, they are simply not competent to identify these particular behaviors as symptoms of the Veteran's subsequently diagnosed schizophrenia.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of establishing a diagnosis of the onset of schizophrenia (as evidenced by the competing medical evidence reviewed below), the lay statements with respect to establishing the date of onset of schizophrenia during or within one year of the Veteran's military service are of little or no probative value.  As such, the Veteran and his family member's statements cannot be taken on their own to signify competent evidence of symptoms of schizophrenia during his military service or within one year of his release from active duty service.  However, these statements may be considered as competent evidence of such if these are later endorsed by a competent medical professional.  See Jandreau, 492 F.3d at 1377.  

Regarding the medical evidence, the record contains four favorable and two generally unfavorable medical opinions regarding this issue.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable medical opinions, the Veteran submitted a December 1998 private treatment record from Dr. Nives, which noted that the Veteran indicated that the Veteran's schizophrenia was related to service.  However, no explanation was given for this opinion and as such this opinion is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

The Veteran also submitted a private treatment record dated in June 1999 from R. Coira, M.D., which indicated that the Veteran was diagnosed with schizophrenia in January 1969.  However, there is no record of a diagnosis of schizophrenia in January 1969, nor did Dr. Coira explain the basis for this conclusion.  Dr. Coira also indicated that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM) provisions regarding schizophrenia require six months of symptoms prior to a diagnosis, thereby concluding that on the basis that the Veteran must have been manifesting with schizophrenia in 1968, within one year of the Veteran's military service.  

The Veteran's representative has also submitted a private treatment record dated in January 2011 from C. Riebeling, Ph.D.  Dr. Riebeling also indicated that the May 1969 diagnosis of a chronic schizophrenic reaction the Veteran had likely been showing manifestations of schizophrenic symptoms as early as November 1968, and in fact that his acquired psychiatric disorder actually began during military service (concluding that evidence of prescribing Librium indicated evidence of anxiety and perhaps schizophrenic thought during service).  Both Dr. Coira and Dr. Riebeling's conclusions also rest in part on the statements by the Veteran and his family, and also the nature of the development of symptoms related to the Veteran's acquired psychiatric disorder.  In reviewing the Veteran's symptoms, Dr. Riebeling indicated that the relevant evidence shows that the Veteran was "decompensating" during and shortly after the Veteran's military service.  Dr. Riebeling based this conclusion on the fact that the Veteran was prescribed Librium, the Veteran's history of inability to remain employed, the Veteran's statements to his VA psychiatric examiner in July 1969, as well the description of the Veteran provided by the Veteran's spouse.  Dr. Riebeling concluded that it is more likely than not that the Veteran was experiencing "prodromal symptoms [which] emerged during or shortly after [the Veteran's] active service."  Dr. Coira also based the conclusion of a service-related acquired psychiatric disorder on the Veteran's difficulty in adjusting after his return from military service.

In this regard, a review of the relevant section of the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (1994) pges. 147-148, shows that a diagnosis of schizophrenia references six months of symptoms; however, the DSM-IV had not been published at the time of the Veteran's treatment in May 1969.  At the time that the Veteran was treated in May 1969, the second edition of the DSM had been published in 1968 (DSM-II).  The DSM-II ¶ 265 (relevant to schizophrenia) makes no mention of a six month period of symptoms being necessary for a diagnosis of this disorder, such that the May 1969 diagnosis of schizophrenia does not necessarily imply that the Veteran had begun experiencing symptoms of schizophrenia at least by November 1968 (or within one year of his December 1967 discharge).  The DSM-I also did not contain any such requirement.  See the June 2011 VHA.  To some extent, this discrepancy undercuts the value of these opinions submitted on the Veteran's behalf.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007 (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

In contrast, as to the unfavorable medical opinions, in August 2004 a VA physician, after noting a review of the claims file, found no evidence of schizophrenia during the Veteran's period of military service, or within the presumptive period.  The examiner dated the onset of the Veteran's current schizophrenia to his 1970 hospitalization.  The examiner concluded by stating that the Veteran's current disorder did not commence in service, nor did it fall within the one-year presumption for psychoses.  However, the August 2004 VA psychiatric examiner's opinion did not address the in-service prescription for Librium from April to September 1966, his treatment in May 1969, or the statements provided by the Veteran, his spouse and grandmother, or the Veteran's employment history.  The failure to address the complete evidence of record also diminishes the probative weight of the August 2004 VA psychiatric examiner's opinion.

In an attempt to resolve the medical evidence of record, in June 2011 the Board requested an expert VHA medical opinion regarding the nature and history of the Veteran's acquired psychiatric disorder, and in particular if the evidence showed symptoms of schizophrenia within one year of the Veteran's military service.  The Board obtained such a VHA opinion in June 2011.  At that time, the reviewing physician concluded that it was "more probable than not that the [V]eteran did not have schizophrenia during his military service or within one year afterward."  In reaching this conclusion, the VHA provider indicated that the Veteran could not find any evidence to support the conclusion that the Veteran was prescribed Librium for symptoms of schizophrenia, in that this is simply one possibility among many possible reasons.  The reviewing physician noted that it would be unusual for the Veteran to manifest symptoms of a nervous disorder for an extended hospital stay, and for this not to be mentioned anywhere in the Veteran's treatment records.  Nor did the reviewing physician find evidence to show that the Veteran's history of in-service infractions was due to bizarre or disorganized behavior, such that these behaviors could be evidence of developing schizophrenia.  Further, the reviewing VHA physician concluded that the May 1969 diagnosis did not necessary imply any specific evidence of a history of symptoms.  

The VHA reviewer concluded that the Veteran's schizophrenia onset began certainly within a few months of one year after his discharge from service.  However, the Board notes that the VHA physician expressed certain reservations in providing the negative opinion, indicating that this was a very difficult conclusion to reach.  In particular, the VHA reviewer indicated that the statements by the Veteran's wife and grandmother provided clear evidence of the onset of schizophrenia.  Of particular note is the VHA physician's statement that the Veteran's spouse's June 1971 statement "clearly describ[ed] behavior of schizophrenia."  The VHA physician also endorsed Dr. Riebeling's statement that schizophrenia may become manifest slowly over time, and that it remained possible that the Veteran exhibited "prodromal symptoms" during or within one year of the Veteran's military service.  In other words, the VHA reviewer indicated that the conclusion provided might be changed if the reviewer was presented with more evidence regarding in-service and/or post-service schizophrenia symptoms within one year of his service.  The VHA opinion was provided by a physician with no interest in the outcome of the Veteran's claim, and the VHA reviewer provided a thorough review of the relevant history, which was based on a review of the relevant evidence, and is therefore of great probative weight.  

In response to the June 2011 VHA opinion, the Veteran's spouse submitted a statement in September 2011 to clarify her reports of the Veteran's history of symptoms.  Specifically, she indicated that the Veteran's behavior that she had described in June 1971 had begun within "the first few weeks of his return from the military."  The Veteran also submitted another private treatment record dated in September 2011 from Dr. Riebeling, which indicated that both physicians agreed that schizophrenia may exhibit "prodromal symptoms" which may develop over time.  However, they diverged on the weight of the evidence in favor of such symptoms during or within one year of his military service.  As such, she concluded that the Veteran's spouse's July 2011 statement clearly provided evidence of such symptoms within one year of service.  This opinion was also provided by a qualified medical examiner, is directly supported by the evidence of record, and therefore provides probative evidence in favor of the Veteran's claim.

Therefore, the Veteran has submitted evidence that the VHA examiner specifically indicated might provoke a different conclusion regarding the onset of schizophrenia within one year of his military service.  Furthermore, the Veteran submitted a probative opinion from Dr. Riebeling that indicated that, in part based on the Veteran's spouse's September 2011 statement, the Veteran did experience symptoms of his schizophrenia within the presumptive period for such a disorder.  In other words, both Dr. Riebeling and the VHA reviewer have endorsed the Veteran's spouse's description of the Veteran's behavior within one year of service as evidence of schizophrenia within the presumptive period.  

As such, the probative favorable medical evidence of record rests primarily on the June 1971, March 1999, and September 2011 statements made by the Veteran's spouse.  As noted above, the Veteran's spouse is competent to describe the Veteran's behavior.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The Veteran's spouse's credibility affects the weight to be given to her testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this regard, certain factors weigh against her credibility, in that she has a direct material interest in the outcome of the Veteran's claim.  However, the Board also notes that her credibility is supported by the fact that her statements have been consistent over a period of roughly forty years.  Therefore, the Board concludes that the evidence regarding the onset of schizophrenia within one year of the Veteran's military service is in equipoise.  

In deciding a claim where an element of the claim is in relative equipoise, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to whether the Veteran's schizophrenia began within one year of his military service is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran's schizophrenia began during or within one year of his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, with objective evidence of schizophrenia within one year after service, the Veteran is entitled to application of the presumptive provisions for psychoses.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, the weight of the evidence as to a connection between the Veteran's military service and his current schizophrenia is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, a finding in favor of service connection for schizophrenia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected schizophrenia is not before the Board at this time.  Only when the AOJ rates the Veteran's schizophrenia will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 



ORDER

Service connection for schizophrenia is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


